Citation Nr: 1038551	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-16 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.R.G.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1985.  
He died in December 2006.  The appellant is the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In June 2010, the appellant and M.R.G. testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the June 2010 Travel Board hearing, the appellant testified 
that, beginning in approximately 1990, the Veteran received 
treatment at the VA Medical Center (VAMC) in Albuquerque, NM, 
which included treatment from VA and the Tricare Prime program.  
Based on the appellant's testimony, the RO was requested to 
contact the Albuquerque VAMC and obtain all available outpatient 
treatment records dated from January 1990 to June 2003.  

The RO obtained outpatient treatment records from VA and Tricare 
dated from approximately 1995 to 2006.  However, it appears that 
some of the Veteran's records were being archived when the VAMC 
received the RO's request and that those records would not be 
available until a later date.  See handwritten note on VA Form 
10-7131 dated August 2010.  Review of the record does not reveal 
that any additional records have been requested and/or associated 
with the claims file since the records were archived and, thus, 
the Board finds a remand is necessary to obtain all remaining 
outstanding treatment records related to this appeal.  

In addition to the foregoing, the Board notes that the appellant 
has not been provided adequate notice as to the information and 
evidence needed to substantiate her DIC claim of service 
connection for cause of the Veteran's death.  In this context, 
the Board notes that, in a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a veteran 
was service connection at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  On remand, the RO will be requested to provide the 
appellant with adequate notice.  

In view of the foregoing, to ensure that VA has met its duty to 
assist the appellant in developing the facts pertinent to the 
claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.	Ensure that all VCAA notice required by 
38 U.S.C.A. § 5103a, 38 C.F.R. § 3.159, 
and all subsequent interpretive authority 
is provided to the appellant.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

2.	Contact the Albuquerque VAMC and obtain 
all VA outpatient treatment records that 
were being archived at the time of the 
RO's initial request for records in August 
2010.  If the records are unable, a 
negative response should be documented in 
the claims file.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


